DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16341674 received on 4/1/2021. Claims 28-29 are cancelled. Claims 2, 9, 13, 15, 21, 23 and 26 are amended. Claims 3-5, 7, 10, 16-19, 22 and 27 are previously presented. Claims 1, 6, 8, 11-12, 14, 20 and 24-25 are left in original form. Claims 1-27 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 20060019006 A1; cited by Applicant IDS) in view of Sokolov et al. (US 20170032508 A1).
Regarding claim 1, Bates discloses (Fig. 1) methods of marking products using natural materials having genetically controlled micromorphological structures as markers comprising:
at least one bio-mineralised structure (¶26 - diatoms; also ¶29 - pollen) distinctively associated with the object (¶19); 
identifying means for identifying said at least one bio-mineralised structure whilst being associated with the object (¶43, ¶49); and 
an output for providing data regarding said at least one bio-mineralised structure (¶43, ¶49).
Bates does not explicitly disclose the bio-mineralised structure having a mean maximum diameter of less than 500 µm.
Sokolov teaches (Fig. 3) tagging of materials and goods with particles of complex shapes comprising: silica particles may also be configured or otherwise used to perform identification/authorization of objects as described herein (¶28). One embodiment of this invention is the use of particles of complex geometry which are created in the process of self-assembly either of artificial or biological nature (¶31). Diatoms is another nonrestrictive example of particles created via biological self-assembly to be used in the method of the present invention (¶31). The particles may be produced in a manner that provides highly nontrivial geometric shapes which are visible with the help of an optical microscope with or without a digital camera, or a digital camera with macroscopic attachment, or a digital camera built in a smartphone. Detecting this geometry and mutual orientation/location of the particles embedded in a transparent label or mark can be used as a unique method. In a preferred embodiment, the method comprises particles which are micron-particles (i.e. particles ranging in size from 1-500 microns), created in the process of soft matter or biological self ¶36). In some aspects, each particle has a size of 1-500 microns. In the preferred embodiment, each particle has a size of in the range between 10-100 microns (¶24).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to that the bio-mineralized structures of Bates may be expected to have a mean diameter of between 10-100 µm as taught by Sokolov yielding the expected result of using a known material with properties suitable for object identification.
Regarding claim 2, Bates modified by Sokolov teaches the system of claim 1 above and further teaches wherein the at least one bio-mineralised structure is integral with the object (Bates: ¶26) or provided as a source material, such as a fine powder, in the manufacturing of the object (Bates: ¶20, ¶30).
Regarding claim 3, Bates modified by Sokolov teaches the system of claim 1 above and further teaches wherein the at least one bio- mineralised structure is provided as a plurality of different types of bio-mineralised structures each type having at least one distinctive characteristic and wherein each characteristic provides for a distinctive data output; and wherein a combination of different types of bio-mineralised structures are provided by the output as a code or codes (Bates: ¶42-¶43).  
Regarding claim 4, Bates modified by Sokolov teaches the system of claim 1 above and further teaches a table illustrating marker combinations and their association with an origin (Bates: ¶44).
Bates modified by Sokolov as applied to claim 1 above does not explicitly teach wherein the data is provided by the output in the form of a symbol or character.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the origin or authenticity information communicated by computer based output to a customer (Bates: ¶43
Regarding claim 5, Bates modified by Sokolov teaches the system of claim 1 above and further teaches wherein the data or code is interpreted against a database to provide details of the manufacturer or information designating the kind of the object (Bates: ¶43).
Regarding claim 6, Bates modified by Sokolov teaches the system of claim 5 above and further teaches the output includes software to interpret the data or code against the information contained in the database (Bates: ¶43 - This information can then be communicated to the corporate customer at step 40 and used as necessary to confirm or deny the origin or authenticity of the food product samples).  
Regarding claim 7, Bates modified by Sokolov teaches the system of claim 1 above and further teaches wherein the output includes computer based communication (Bates: ¶43; Fig. 3).
Bates modified by Birdwell does not explicitly teach wherein the output includes a display screen or printout.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to provide the computer based output by at least one of the means for outputting, display or printing, that are well known in the art to yield predictable results of communicating to user/customers.
Regarding claim 8, Bates modified by Sokolov teaches the system of claim 3 above and further teaches wherein the respective distinctive characteristics of the bio-mineralised structures are expressed as the shape (Bates: ¶30),or colour of the bio-mineralised structures; and wherein the colour is adaptable by a synthetic dye applied to the bio-mineralised structures (Bates: ¶33).  
Regarding claim 9, Bates modified by Sokolov teaches the system of claim 1 above and further teaches wherein the bio-mineralised structures are chemically treated to alter their surface properties (Bates: ¶29) to aid in binding or incorporation to materials (Bates: ¶30; also considered intended purpose) such as plastics (indefinite, see above regarding §112
Regarding claim 10, Bates modified by Sokolov teaches the system of claim 1 above and further teaches wherein the bio-mineralised structure includes diatom (Bates: ¶26).  
Regarding claim 11, Bates modified by Sokolov teaches the system of claim 1 above and further teaches wherein the identifying means to include any one of the group consisting of: a lensless microscope (Sokolov: ¶38 - without the need in a microscope or microscopic lens attachment) and a light microscope (Bates: ¶25, ¶37).  
Regarding claim 12, Bates modified by Sokolov teaches the system of claim 11 above and further teaches wherein the microscopes further include a polarized filter (Bates: ¶37) to determine the colour of the bio-mineralised structure under said filter (while color is identifiable, see claim 31 of Bates, the use of the filter is considered as intended use).  
Regarding claim 13, Bates modified by Sokolov teaches the system of claim 11 above and further teaches wherein the lensless microscope is installed on a mobile device such as a smartphone (Sokolov: ¶36).  
Regarding claim 14, Bates discloses: 
associating at least one distinctive bio-mineralised structure (¶26 - diatoms; also ¶29 - pollen) with the object (¶19);
identifying said at least one bio-mineralised structure (¶43, ¶49); and 
providing an output of data regarding said at least one bio-mineralised structure (¶43, ¶49).  
Bates does not explicitly disclose the bio-mineralised structure having a mean maximum diameter of less than 500 µm.
Sokolov teaches: silica particles may also be configured or otherwise used to perform identification/authorization of objects as described herein (¶28). One embodiment of this invention is the use of particles of complex geometry which are created in the process of self-assembly either of artificial or biological nature (¶31). Diatoms is another nonrestrictive example of particles created via ¶31). The particles may be produced in a manner that provides highly nontrivial geometric shapes which are visible with the help of an optical microscope with or without a digital camera, or a digital camera with macroscopic attachment, or a digital camera built in a smartphone. Detecting this geometry and mutual orientation/location of the particles embedded in a transparent label or mark can be used as a unique method. In a preferred embodiment, the method comprises particles which are micron-particles (i.e. particles ranging in size from 1-500 microns), created in the process of soft matter or biological self assembly (¶36). In some aspects, each particle has a size of 1-500 microns. In the preferred embodiment, each particle has a size of in the range between 10-100 microns (¶24).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to that the bio-mineralized structures of Bates may be expected to have a mean diameter of between 10-100 µm as taught by Sokolov yielding the expected result of using a known material with properties suitable for object identification.
Regarding claims 15-24, Bates modified by Sokolov teaches the method of claim 14 above and claims 15-24 are directed to similar limitations as in claim 2-5, 7-12 and are therefore rejected by the same reasoning.
Regarding claim 25, Bates modified by Sokolov teaches the method of claim 24 above and further teaches wherein the microscope includes any one of a lensless microscope (Sokolov: ¶38 - without the need in a microscope or microscopic lens attachment) and a light microscope (Bates: ¶25, ¶37).  
Regarding claim 26, Bates modified by Sokolov teaches the method of claim 25 above and further teaches wherein the lensless microscope is installed on a mobile device such as a smartphone (Sokolov: ¶36
Regarding claim 27, Bates modified by Sokolov teaches the method of claim 23 above and further teaches wherein the step of viewing the bio-mineralised structure through a microscope (Bates: ¶25) to include the further step of providing photographic images from the microscope to be processed by software to identify and interpret the bio-mineralised structure against the information contained in the database (Bates: ¶25 - visualization; ¶43).
Response to Arguments
Applicant’s arguments, filed 4/1/2021, with respect to claims 2, 9, 13, 15, 21 and 26 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of claims 2, 9, 13, 15, 21 and 26 under 35 U.S.C. §112 has been withdrawn. 
Applicant's arguments, filed 4/1/2021, with respect to claims 1-27 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dissolved in a suitable solvent or chemical) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The disclosure of diatoms, which are disclosed to “be used as the natural materials for the markers of the present invention because they have silicified skeletons with a unique genetically controlled micromorphological structure that can be identified easily under a microscope” (Bates: ¶30; emphasis added), satisfies the limitation of “bio-mineralized” in claim 1. Therefore, this argument is not persuasive.
In response to applicant's argument that while “Bates discloses diatoms, Bates specifically teaches away from their use”, the examiner respectfully disagrees. Applicant cites Bates “Diatoms are normally not preferred for marking food products”, however in the next sentence Bates discloses “However, diatoms can be particularly useful for marking food packaging and various other nonfood Bates: ¶30). Non-preference for one specific use case does not preclude that diatoms are taught and suggested for identification purposes. Therefore, this argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adequately prepare them) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since diatoms are disclosed as being “identified easily under a microscope” (Bates: ¶30), they are considered adequately prepared for use as identification markers. Therefore, this argument is not persuasive.
In response to applicant’s argument that “Sokolov does not remedy these deficiencies of Bates”, the examiner respectfully disagrees with the basis of this argument. Not only does Bates meet the limitation of the claims that applicant states are deficiencies, as Bates discloses that diatoms produce silicified skeletons (Bates: ¶30), the biological process of mineralization is also suggested due to the disclosure of the use of diatoms by Sokolov (Sokolov: ¶31). Therefore the applicant’s argument that there is no teaching, suggestion, or motivation to combine the references is moot and this argument is not persuasive.
Since no arguments are found persuasive, the rejection of claims 1 and 14 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN C LY/Primary Examiner, Art Unit 2887